Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) knit wool outerwear at 45 cents per pound and 50 percent ad valorem under paragraph 1114, Abstract 16064 followed; (2) filet laces similar to'those passed upon in United States v. Jabara (22 C. C. P. A. 77, T. D. 47065) at 75 percent under paragraph 1430; (3) embroidered apparel similar to that involved in Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) at 75 percent under paragraph 1430; and (4) artificial flowers the same as those passed upon in Bobinson-Coodman v. United States (17 C. C. P. A. 149, T. D. 43473) at 60 percent under paragraph 1419.